The opinion of the Court was delivered by
Pocuá, J.
The State appeals from a judgment quashing an in*232formation against the accused for beeping a grog or tippling shop and retailing spirituous liquors without a license.
The penalty prescribed by law for such an offense is a fine of not less than one hundred or more than five hundred dollars, and in default of payment, an imprisonment of not less than thirty days or more than four months. Now, under the Constitution (Art. 81) our jurisdiction in criminal matters is restricted to cases in which “the punishment of death or imprisonment at hard labor may be inflicted, or a fine exceeding three hundred dollars is actually imposed.”
In this case no imprisonment at hard labor may result from conviction, and as no trial has yet taken place, no fine has been actually imposed. It, therefore, follows that we have no jurisdiction of Ihe appeal, as at present brought up, and that our plain constitutional duty is to refuse, on our own motion, to entertain it.
It is, therefore, ordered that this appeal be dismissed.